Citation Nr: 0306286	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  01-01 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 4, 
2000, for the assignment of a 20 percent evaluation for 
residuals of fracture of the left fourth metatarsal bone with 
plantar plate and nerve irritation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1983 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision in which 
the RO denied a compensable rating for residuals of fracture 
of the left fourth metatarsal bone.  The veteran filed a 
notice of disagreement in October 1992, and a statement of 
the case (SOC) was issued in March 1992.  The veteran 
submitted a substantive appeal in April 1993, with no Board 
hearing requested.  

In December 1996, the Board remanded the case to the RO for 
the issuance of an SSOC.  Again, in November 1998, the Board 
remanded the case to the RO for further evidentiary 
development.  By rating decision of November 2000, the RO 
granted a compensable rating of 20 percent for the veteran's 
service-connected residuals of fracture of the left fourth 
metatarsal bone with plantar plate and nerve irritation, 
effective November 4, 2000.  In December 2000, the veteran 
subsequently withdrew his claim for an increased rating, and 
appealed for an earlier effective date for the increased 
rating award.  Accordingly, the only issue remaining in 
appellate status is as stated on the cover page of this 
decision.

In December 2001, the Board remanded the earlier effective 
date issue to the RO for readjudication consistent with cited 
court precedent and regulatory criteria, and for further 
evidentiary development.  Per Board remand instruction, the 
RO obtained additional evidence and issued a supplemental SOC 
(SSOC) in November 2002.  However, as the denial of the claim 
was continued, the claim has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran filed an informal claim for a compensable 
rating for service-connected foot fracture residuals on 
January 24, 1992. 

3.  On November 4, 2000, VA examination of the left foot 
indicated an increase in disability; the RO granted a 
compensable rating effective from that date.  

4.  There is no medical evidence to establish that the 
veteran's service-connected residuals of fracture of the left 
fourth metatarsal bone with plantar plate and nerve 
irritation increased in severity prior to November 4, 2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 4, 
2000, for the assignment of a 20 percent rating for residuals 
of fracture of the left fourth metatarsal bone with plantar 
plate and nerve irritation, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West Supp. 2002); 38 C.F.R. §§ 3.150, 3.151, 
3.155, 3.400, 4.71a, Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the December 2001 Board remand, and the 
August 2001 and November 2002 supplemental statements of the 
case, the veteran and his representative have been furnished 
the pertinent laws and regulations governing the claim and 
the reasons for the denial of the veteran's claim.  Hence, 
the Board finds that they have been given notice of the 
information and evidence needed to substantiate the claims 
and, as evidenced by the October 2001 RO letter soliciting 
information and/or evidence, have been afforded opportunities 
to submit such information and evidence.  Specifically, the 
December 2001 Board remand notified the veteran of the 
regulations pertinent to his earlier effective date claim and 
that he was free to submit any pertinent medical records, or 
any other records in his possession.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
During the pendency of the appeal, the veteran was afforded a 
hearing by an RO hearing officer, who notified the veteran 
that identified VA treatment records would be obtained on his 
behalf.  The supplemental statements of the case consistently 
notified the veteran of the RO's efforts to obtain VA and 
non-VA medical records, specifically noting whether it had 
determined that any such records were destroyed.  The 
December 2001 Board remand listed the types of evidence the 
RO was required to obtain on the veteran's behalf, including 
Social Security Administration (SSA) records (and any records 
held by other federal entities), VA records, and private 
records, as required by the VCAA.  In a January 2002 letter, 
the RO requested the veteran identify sources of relevant 
evidence, and provide authorization to obtain records on his 
behalf.  The RO also informed the veteran that he could 
submit pertinent evidence, such as medical records, on his 
own.  

The Board also finds that all necessary development has been 
accomplished.  The veteran has undergone two VA examinations, 
in May 1992 and November 2000, the reports of which are of 
record.  The RO obtained complete treatment records from the 
VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, and the 
SSA.  The office of T. Thomas, M.D., and Dr. Harris, in 
response for a request for records, indicated that it held no 
record of treatment of the veteran.  The Palo Alto VA Health 
Care System and the Merlo Park VA Medical Center (VAMC) 
replied that no records regarding treatment of the veteran 
were located.  The office of Dr. McCollum indicated that the 
veteran's treatment records were not found as they were 
destroyed due to inactivity.  The veteran was informed by N. 
Thomas, M.D. that his treatment records were not located and 
presumed destroyed, and the RO received a letter from his 
office reflecting the same.  The Life Care Hospital, 
Meyersdale Medical Center, and Mercy Providence Hospital 
responded that their facilities were unable to locate any 
records for the veteran, and that such records were likely 
destroyed.  (The Board notes that some private treatment 
records from Mercy Providence Hospital were included in SSA 
records.).  In June and September 2002 statements, the 
veteran indicated that he submitted all pertinent evidence 
that he could submit.  Significantly, neither he nor his 
representative asserts, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim on appeal that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Factual Background

Historically, the RO granted service connection for residuals 
of fracture of the left fourth metatarsal, deemed 
noncompensable, effective March 8, 1990.  The RO received no 
subsequent evidence or correspondence until January 24, 1992, 
when the veteran filed statement requesting reevaluation of 
his service-connected left foot disability.

In May 1992, a VA examiner reviewed the veteran's complaints 
of left foot pain and swelling.  The VA examiner's clinical 
findings were completely normal with no bony abnormalities, 
tenderness, or edema, and no decreased range of motion of the 
left foot.  The VA examiner diagnosed history of fracture of 
the left foot.

In December 1992, the veteran submitted additional evidence 
in support of his claim, VA treatment records from the 
Pittsburgh (University Drive) VAMC.  According to November 
1992 VAMC records, the veteran reported his past medical 
history of left foot fracture and arthritis.  The treating VA 
physician did not evaluate the veteran's left foot.  

During an August 1993 hearing before an RO hearing officer, 
the veteran reported VA medical treatment of his left foot in 
May 1993 at the Pittsburgh (University Drive) VAMC.  He 
complained of left foot pain and swelling, worsening in cold 
or changing weather conditions.  He also suggested that he 
was in receipt of Social Security disability benefits.

The RO obtained VA treatment records from the Pittsburgh 
(University Drive) VAMC, dated from February 1992 to May 
1994.  According to February 1992 records, the veteran 
underwent evaluation following complaints of left foot pain.  
The treating VA physician observed no bony deformities of the 
left foot.  Sensation of the left foot was intact, with full 
range of motion at the ankle.  X-ray examination of the left 
foot revealed anatomically correct position alignment of the 
left fourth metatarsal, with slight cortical thickening 
suggestive of prior fracture.  The fracture was healed 
without significant deformity.  The bones of the left foot 
were otherwise normal and no significant arthritis or recent 
fracture was observed.  The radiographic impression was old, 
healed fracture of the left fourth metatarsal and otherwise 
negative left foot.  No diagnosis regarding subjective 
complaints was provided.

According to a June 1999 report of contact, the Pittsburgh 
VAMC Records Unit informed the RO that the veteran did not 
receive any left foot treatment from May 1994 to the date of 
contact.

On November 4, 2000, the veteran underwent VA orthopedic 
examination of his left foot.  The veteran's complaints 
included aching, pain, stiffness, and occasional swelling of 
the left foot, primarily during weight-bearing activities.  
The VA examiner observed pain over the fourth and fifth 
metatarsals and along the metatarsal heads, suggestive of 
possible plantar plate injury.  The VA examiner also observed 
the veteran ambulate with a limp and decreased sensation 
suggestive of possible chronic nerve irritation.  The VA 
examiner opined that clinical findings were residuals of his 
original service-connected fracture.

In February 2001, the veteran submitted a statement in 
support of his claim.  The veteran stated that he did not 
undergo VA medical treatment of his left foot disability 
prior to the time of the RO's November 1990 grant of service 
connection for that disability, as he was not eligible for VA 
medical treatment until he was awarded service connection.  
He argued that the findings of the May 1992 VA examination 
were faulty.  He pointed to his Social Security award as 
evidence of disability prior to the effective date.  

In an April 2001 statement, the veteran's father indicated 
that the veteran experienced a work-related injury in the 
summer of 1990, and that the injury was related to a similar 
service injury.  No details regarding the type of injury were 
provided.

In November 2002, the RO received complete records regarding 
the July 1993 Social Security Administration (SSA) decision 
awarding Social Security disability benefits.  The SSA cited 
VA treatment records (previously of record) and concluded 
that such evidence tended to indicate that the veteran had no 
significant abnormality of the left foot as of May 1992.

II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Specifically with regard to claims for increased 
disability compensation, the pertinent legal authority 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2). 

The Board is required to look at all communications in the 
claims file that may be interpreted as a claim, formal and 
informal, for increased benefits, and then, look to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See Servello v. Derwinski, 3 
Vet. App. 196 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155, 3.400(o)(2).

As discussed above, correspondence received by the RO on 
January 24, 1992, indicated that the veteran desired 
reevaluation of his service-connected left foot disability.  
Hence, January 24, 1992, is the date of claim for effective 
date purposes.  As to whether it was factually ascertainable 
that an increase in disability had occurred within the one-
year period prior to the date of claim, the Board finds that 
there is no evidence to substantiate such a finding.  No 
pertinent evidence was associated with the claims file within 
one year prior to the date of claim and there is no medical 
evidence that establishes that the veteran's service-
connected left foot disability increased in severity within 
the one-year period prior to the January 1992 claim.  

In a February 2001 statement, the veteran cited his July 1993 
Social Security disability benefits award as evidence of 
increased disability.  However, following a review of the SSA 
decision and associated medical records, the Board concludes 
that the SSA determined he had no significant abnormality of 
the left foot.  

Treatment records obtained from VA medical facilities, the 
only pertinent medical evidence of record, indicate normal 
clinical findings in February and May 1992.  It was not until 
VA examination on November 4, 2000, that the first 
documentation of an increase in the veteran's left foot 
symptomatology appeared in the record.  The Board finds that 
the RO appropriately reasoned that such date was the date 
entitlement arose, as no prior medical evidence concerning 
the veteran's left foot met the criteria for an increased 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board has considered the veteran's contentions that the 
May 1992 VA examination findings were incorrect and should be 
"replaced" by the November 4, 2000, VA examination 
findings.  However, the veteran and his representative have 
provided no reasonable basis for such a finding.  
Interestingly, three months prior to the May 1992 VA 
examination, the veteran sought treatment of left foot pain 
by a VA physician who also reported normal clinical findings.

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
The Board must conclude that there is no legal basis for 
assignment of an effective date earlier than November 4, 
2000, for the 20 percent evaluation for residuals of fracture 
of the left fourth metatarsal bone with plantar plate and 
nerve irritation.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

An effective date earlier than November 4, 2000, for the 
assignment of a 20 percent evaluation for residuals of 
fracture of the left fourth metatarsal bone with plantar 
plate and nerve irritation, is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

